DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6, it is ambiguous what is meant by “an under laminate sheet”. Applicant’s original specification appears to repeat this same phrase without explaining what is implied by such sheet? Typically, a “laminate” structure is defined by two or more layers/materials bonded or adhesively joined to each other. However, the specification does not seem to describe forming such laminate. It is unclear what kind of sheet is intended to be covered by “under laminate sheet”. The recited vague language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Speranza et al. (US 2004/0074882, hereafter “Speranza”) in view of Zapata et al. (US 2014/0263191, hereafter “Zapata”).
Regarding claim 1, Speranza discloses a method of attaching a first metal object 26 to a second metal object 32 (figs. 1-2), wherein the first metal object comprises an upper surface and a lower surface, the method comprising: positioning the first metal object in intimate contact with the second metal object such that the second metal object is in contact with the lower surface of the first metal object; identifying at least one attachment location (joint location in center- fig. 1) on the upper surface of the first metal object where the first metal object is in intimate contact with the second metal object; adding a powdered metal 16 on the upper surface of the first metal object 26 at the at least one attachment location; and firing a heat source 12 (laser) at the powdered metal to melt the 
Speranza is silent as to welding two dissimilar metals. However, Speranza discloses that although the foregoing example is joining steel workpieces, it should be understood that other metals may be successfully joined using the same process with a laser and a proper selection of powdered metal [0021]. Zapata discloses that welding of stainless steel to copper is known (Background- [0002]) and teaches joining stainless steel to copper (two dissimilar metals) by heating using a laser [0004]. Moreover, artisan of ordinary skill would understand that joining of dissimilar metals is required in many industrial applications such as automotive, aerospace and electronics. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to join two dissimilar metals such as steel and copper in the method of Speranza since such components are known to be welded (Zapata) and doing so would produce a desired assembly such as a busbar joint for electronics application. 
As to claims 2-4, Speranza as modified by Zapata above discloses the first metal object (copper) has a higher reflectivity than the second metal object (stainless steel).  
As to claim 6, Speranza discloses the second metal object is a sheet. Examiner also notes that instant claim 6 is indefinite in scope.
As to claim 9, Speranza discloses that the heat source is a laser welder 12 operated in continuous wave mode (figs. 1-2, [0013]).  
As to claim 11, Speranza shows that the powdered metal 16 is delivered coaxially relative to the laser heat source 12 (fig. 1).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Speranza in view of Zapata as applied to claim 1 above, and further in view of Abbott (US 5398752)
As to claims 5-6, Speranza or Zapata does not specifically mention the first metal object being in a waveform. However, Abbott teaches joining two metal objects (including laser welding) – tube assembly to sheets to form a fin and tube heat exchanger, wherein one metal object 30 is a waveform and the other metal object is a sheet 17 (figs. 4-7; col. 3, lines 40-52). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to join a waveform metal object in the method of Speranza & Zapata in order to manufacture a desired product such as a fin & tube heat exchanger.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Speranza in view of Zapata as applied to claim 1 above, and further in view of Lewis et al. (US 5837960, “Lewis”). 
As to claim 7, Speranza and Zapata fails to disclose stainless steel powder. However, Lewis discusses solving the problem of joining of dissimilar metals such as aluminum to stainless steel and copper to stainless steel by introducing a third interlayer/powder material that is compatible with both metals and forming a joint by directed laser fabrication DLF (col. 24, lines 29-47). For instance, in joining steel, Lewis discloses using stainless steel powdered metal; .
Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Speranza in view of Zapata as applied to claim 1 above, and further in view of Capostagno et al. (US 2018/0029163, “Capostagno”).
As to claim 8, Speranza or Zapata does not mention a robot or a laser scanner. However, such feature is known in the art. Capostagno (also drawn to laser welding of metal components) teaches a laser welding apparatus comprising a laser 3, scanner 4 which can be galvanometric scan head or a robot arm for moving the laser beam 6 in desired direction and a controller 12; the scanner and processing optics are known by persons skilled in the art (fig. 1; [0063-0065]). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a robot arm with the laser in the method of Speranza since such mechanism is conventional and doing so would provide improved motion control of the laser beam.
As to claim 9, Capostagno also teaches that laser welding with continuous wave and pulsed mode is well known [0007]. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
As to claim 14, Speranza or Zapata does not mention a laser scanner. However, Capostagno teaches a laser welding apparatus comprising a laser 3, scanner 4 which can be galvanometric scan head or a robot arm for moving the laser beam 6 in desired direction and a controller 12; the scanner and processing optics are known by persons skilled in the art (fig. 1; [0063-0065]). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a laser scanner in the method of Speranza since such feature is conventionally known and doing so would enable to efficiently direct the laser beam. Hence, combination of Speranza as modified by Capostagno includes a laser scanner to stir the melted powdered metal.
Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Speranza in view of Zapata as applied to claim 1 above, and further in view of Stempfer et al. (US 2016/0318130, “Stempfer”).
As to claim 10, Speranza does not disclose delivering the powdered metal off axis relative to the heat source. However, Stempfer (directed to method for building metallic objects) discloses a two gun laser welding system, wherein the powdered metal is delivered off axis relative to the laser heat source 410 (figs. 7-11; [0139-00144]). Stempfer teaches that the welding system further comprises a positioning device that can properly position the feed material (i.e. wire, powder metal, etc.) so that it melts properly [0175]; the feed rate and positioning of the metal feed materials can be controlled and modulated in accord with the effect of 
As to claim 12, Speranza fails to disclose a camera or temperature sensor. However, such sensor is well-known in the art. Stempfer teaches that the welding system can include sensors for monitoring temperature of the deposition areas [0173, 0183]. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a temperature sensor in the method of Speranza because it would enable to monitor temperature of the deposition area and ensure proper heating.
As to claim 13, Speranza fails to disclose a dual spot weld with two laser beams. Stempfer teaches a two gun laser welding system- laser guns 410 & 430 (fig. 7), laser devices 410 & 510 (fig. 8) with two laser beams slightly offset from each other and fired simultaneously (figs. 7-11; [0139-00144]). In this manner, one laser device preheats the base material to form a pre-heated area and another laser device melts the metal particles, providing the advantage that it becomes possible to increase the heat supply independently and ensure complete melting of the metal particles [0062, 0147]. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange two slightly offset laser beams in the method of Speranza 

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted. Applicant is reminded of candor duty to disclose all information material to patentability. See MPEP 2001 and CFR 1.56. A finding of “fraud,” “inequitable conduct,” or violation of duty of disclosure with respect to any claim in an application or patent, renders all the claims thereof unpatentable or invalid. See Chromalloy American Corp. v. Alloy Surfaces Co., 339 F. Supp. 859, 173 USPQ 295 (1972).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735